          Case 5:19-cv-00074-FB Document 79 Filed 03/04/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 TEXAS LEAGUE OF UNITED LATIN                    §
 AMERICAN CITIZENS, et al.,                      §
                                                 §
      Plaintiffs,                                §
                                                 §
 v.                                              §   CIVIL ACTION NO. 5:19-CV-00074-FB
                                                 §
 DAVID WHITLEY, et al.,                          §
                                                 §
      Defendants.                                §

______________________________________________________________________________

                  DEFENDANT’S ADVISORY TO THE COURT
______________________________________________________________________________

       In response to the Court’s Order entered on March 4, 2019 (ECF No. 77), Defendant Texas

Secretary of State David Whitley writes to advise the Court that his office transmitted the Election

Advisory approved by this Court to all 254 counties in Texas via email on March 4, 2019. A copy

of the final Election Advisory is attached to this advisory as Exhibit A.
Case 5:19-cv-00074-FB Document 79 Filed 03/04/19 Page 2 of 4



                           Respectfully submitted.

                           KEN PAXTON
                           Attorney General of Texas

                           JEFFERY C. MATEER
                           First Assistant Attorney General

                           RYAN BANGERT
                           Deputy Attorney General for Legal Counsel

                           /s/ Patrick K. Sweeten
                           PATRICK K. SWEETEN
                           Associate Deputy for Special Litigation
                           Texas Bar No. 00798537

                           TODD LAWRENCE DISHER
                           Special Counsel for Civil Litigation
                           Texas Bar No. 24081854

                           MICHAEL TOTH
                           Special Counsel for Civil Litigation
                           Texas Bar No. 24100608

                           ROLA DAABOUL
                           Assistant Attorney General
                           Texas Bar No. 24068473

                           CHRISTOPHER D. HILTON
                           Assistant Attorney General
                           Texas Bar No. 24087727

                           P.O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548
                           (512) 463-2120
                           FAX: (512) 320-0667
                           Patrick.Sweeten@oag.texas.gov
                           Todd.Disher@oag.texas.gov
                           Michael.Toth@oag.texas.gov
                           Rola.Daaboul@oag.texas.gov
                           Christopher.Hilton@oag.texas.gov

                           Counsel for Defendants
Case 5:19-cv-00074-FB Document 79 Filed 03/04/19 Page 3 of 4
         Case 5:19-cv-00074-FB Document 79 Filed 03/04/19 Page 4 of 4




                              CERTIFICATE OF SERVICE

      I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on March 4, 2019, and that all counsel of record were served by CM/ECF.

                                           /s/ Patrick K. Sweeten


                                           PATRICK K. SWEETEN
